— In an action in which plaintiff was awarded a judgment of separation after defendant failed to appear in the. action, the latter appeals from an order of the Supreme Court, Queens County, entered March 18, 1975, which, after a hearing, denied his motion to set aside the judgment. Order affirmed, with $50 costs and disbursements. The Justice at Special Term saw and heard the witnesses and, on the testimony adduced, properly concluded that defendant was served with process. Hopkins, Acting P. J., Cohalan, Christ, Brennan and Shapiro, JJ., concur.